     Case 2:20-cv-01205-JAD-NJK Document 44
                                         43 Filed 08/12/20 Page 1 of 2



     Zachary P. Takos, Nevada Bar No. 11293
 1   TAKOS LAW GROUP, LTD.
     1980 Festival Plaza Drive, Suite 300
 2
     Las Vegas, NV 89135
 3   Telephone: 702.856.4629
     Email: zach@takoslaw.com
 4
 5   Jonathan O. Hafen, admitted pro hac vice
     Chad S. Pehrson, admitted pro hac vice
 6   Stephen C. Mouritsen, pro hac vice pending
     PARR BROWN GEE & LOVELESS
 7
     101 South 200 East, Suite 700
 8   Salt Lake City, UT 84111
     Tel: (801) 532-7840
 9   Email: jhafen@parrbrown.com
             cpehrson@parrbrown.com
10           smouritsen@parrbrown
11   Attorneys for Plaintiff
12
13                                 UNITED STATES DISTRICT COURT
                                      THE DISTRICT OF NEVADA
14
15
      AMERICAN PREPARATORY SCHOOLS,                   Case No. 2:20-cv-01205-JAD-NJK
16    INC., a Utah Corporation,
17
                     Plaintiff,
18
      v.                                                 STIPULATION AND ORDER TO
19
                                                         EXTEND BRIEFING SCHEDULE ON
20    NEVADA CHARTER ACADEMIES d/b/a
      AMERICAN PREPARATORY                               RACHELLE HULET’S MOTION TO
21    ACADEMY—LAS VEGAS, a Nevada                        DISMISS AND OTHER
22    Corporation, LEE IGLODY, an individual,
      JONATHAN GARDNER, an individual,                   DEFENDANTS’ JOINDERS
23    MELISSA ST. JEAN, an individual, ERNIE
      ELLIOTT, an individual, and CANDYCE                THERETO
24    FARTHING, an individual, RACHELLE
      HULET, an individual,                              (FIRST REQUEST)
25
                     Defendants.
26                                                               ECF No. 43

27
28
                                                  1
     Case 2:20-cv-01205-JAD-NJK Document 44
                                         43 Filed 08/12/20 Page 2 of 2




 1          IT IS HEREBY STIPULATED by the parties, through their undersigned counsel, that

 2   Plaintiff American Preparatory Schools, Inc. (“APS”) shall have a first extension of time of two (2)

 3   days to file its opposition to Defendant Rachelle Hulet’s Motion to Dismiss (ECF No. 40) and the

 4   other defendants’ joinders thereto (ECF Nos. 41-42). Plaintiff’s counsel requests more time to

 5   finalize its brief and coordinate the filing with co-counsel. APS’s response to the Motion to Dismiss

 6   and joinders will now be due on August 14, 2020. The parties stipulate and request that the Court

 7   enter an Order approving the briefing schedule set forth above.

 8          IT IS SO STIPULATED.

 9   DATED this 12th day of August, 2020.                 DATED this 12th day of August, 2020.

10   TAKOS LAW GROUP, LTD.

11
           /s/ Zachary P. Takos                                 /s/ Kenneth Hogan
12   Zachary P. Takos, Esq., NV Bar No. 11293             Kenneth Hogan, Esq., NV Bar No. 10083
     1980 Festival Plaza Drive, Suite 300                 1140 N. Town Center Dr., Suite 300
13   Las Vegas, Nevada 89135                              Las Vegas, Nevada 89144
14   Counsel for Plaintiff                                Counsel for Rachelle Hulet
15
     DATED this 12th day of August, 2020.
16
     LIPSON NEILSON P.C.
17
18           /s/ Lisa J. Zastrow
     Lisa J. Zastrow, Esq., NV Bar No. 9727
19   9900 Covington Cross Drive, Suite 120
     Las Vegas, Nevada 89144
20
     Counsel for Nevada Charter Academies dba
21   American Preparatory Academy—Las Vegas,
     Lee Iglody, Jonathan Gardner, Melissa
22   St. Jean, Ernie Elliott, and Candyce Farthing
23
                                                   IT IS SO ORDERED.
24
25
                                                   _________________________________
26                                                 UNITED STATES MAGISTRATE JUDGE
                                                   U.S. District Judge Jennifer A. Dorsey
27                                                 Dated:
                                                   DATE:August 12, 2020
28
                                                  2
